Citation Nr: 1008921	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  04-20 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1979 to January 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The Veteran now resides in Georgia, so 
the matter is now handled by the RO in Atlanta, Georgia.   

In January 2007, the Board remanded this claim for additional 
development.  Unfortunately, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of 
this matter, the development directed by the Board in its 
last remand was not accomplished.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the January 2007 remand, the RO/AMC was directed to obtain 
copies of all records pertinent to the Veteran's receipt of 
Social Security Administration disability benefits, as well 
as the medical records relied upon concerning that claim.  If 
no such records existed, the RO/AMC was directed to document 
that fact.

The file indicates an initial request for records from the 
Social Security Administration (SSA) was sent in April 2007.  
A response was received indicating the Veteran was entitled 
to disability benefits and that the folder had been forwarded 
to a district office; the new fax number was enclosed.  In 
January 2008, a request was faxed to the new number.  No 
response was received.  An additional request was sent in 
April 2009.  Again, no response was received.  

38 U.S.C. § 5103A(b)(3) requires that VA continue any 
attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  It has been established that the Veteran 
is receiving disability benefits with the SSA.  These records 
must be obtained as they may include clinical evidence of the 
Veteran's psychiatric disability.  

Additionally, the Veteran was discharged from service after 
less than a year on active duty.  The Veteran's personnel 
records should be obtained to determine if they include as 
information pertinent to his psychiatric disability.

Finally, in the January 2007 Remand, a VA examination was 
requested.  An appointment was scheduled for a date in 
January 2010, however, notations in the file indicate that 
the Veteran cancelled the examination.  No other information 
is included in the claims folder.  Another exemption is 
requested, and the Veteran is reminded that he is expected to 
attend scheduled examinations or give proper notice in the 
event of cancellation.  VA's has a duty to assist the Veteran 
in obtaining information and the Veteran has a duty on his 
part to cooperate with VA in developing a claim. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he 
duty to assist is not always a one-way street"). VA's duty 
must be understood as a duty to assist the veteran in 
developing his claim, rather than a duty on the part of VA to 
develop the entire claim with the veteran performing a 
passive role. Turk v. Peake, 21 Vet. App. 565, 568 (2008).  
In this instance, the Veteran must aid in the development of 
his claim by attending a VA examination as requested.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's SSA disability 
records, as well as the medical records 
relied upon concerning that claim.

If records cannot be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record.  

2.  Obtain the Veteran's personnel 
records.  All efforts to obtain these 
records, including follow-up requests, 
if appropriate, should be fully 
documented.  

If records cannot be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record.

3.  If any records pertinent to the 
Veteran's psychiatric disability are 
located, they should be associated with 
the claims folder and the Veteran 
should be afforded a VA examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the SSA records, 
and offer comments and an opinion 
addressing whether it is at least as 
likely as not (i.e. probably of 50 
percent), that the Veteran's currently 
diagnosed schizophrenia had its onset 
during service or is in any other way 
causally related to his active service, 
particularly to the head injury 
sustained during service.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

4.  After completion of the above, the 
AMC should review the expanded record, 
and determine if the benefits sought 
can be granted.  If the issue remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond. 

5.  The AMC must ensure that all 
requested actions have been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

